Citation Nr: 0716840	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right ankle 
with calcaneal spur, from December 6, 2000, to September 26, 
2004.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the right ankle 
with calcaneal spur, from September 27, 2004, to February 1, 
2005.

3.  Entitlement to an initial disability rating in excess of 
20 percent from September 1, 2005. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for partial and intermittent bowel obstructions 
with adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, granted 
service connection for degenerative joint disease of the 
right ankle with calcaneal spur and partial and intermittent 
bowel obstructions with adhesions, both with initial 
disability ratings of 10 percent and effective December 6, 
2000.

In a March 2005 rating decision, the RO increased the 
disability rating for degenerative joint disease of the right 
ankle to 20 percent disabling, effective September 27, 2004.  
A temporary 100 percent evaluation was assigned from February 
2, 2005, with a 20 percent evaluation from April 1, 2005.  A 
subsequent rating decision dated in June 2005 extended the 
temporary total convalescence evaluation until September 1, 
2005, with a 20 percent rating thereafter.

This case was remanded for additional development in Board 
decisions dated in December 2003 and August 2006.  The 
requested development has been completed.

In a statement submitted by the veteran and received by the 
Board in May 2007, the veteran indicated that once the appeal 
presently at the Board was completed, he wished to raise the 
issue of a bilateral factor for his service connected 
bilateral disorder (the bilateral factor has already been 
applied to the bilateral ankle disorders), and service 
connection for depression secondary to his service-connected 
disabilities.  The veteran also submitted releases and 
requested that all of his medical records be obtained.  
Because of the veteran's statement that he wished the Board 
to complete its work on claims presently pending, the Board 
refers these issues to the RO for further action.  


FINDINGS OF FACT

1.  From December 6, 2000, to September 26, 2004, 
degenerative joint disease of the right ankle with calcaneal 
spur primarily manifests with pain and moderately limited 
motion, with dorsiflexion generally between 10 and 20 degrees 
and plantar flexion generally between 40 and 45 degrees; and 
without ankylosis.

2.  From September 27, 2004, to February 1, 2005, 
degenerative joint disease of the right ankle with calcaneal 
spur primarily manifests with pain and no more than marked 
limited motion; and without ankylosis.

3.  For the period beginning September 2, 2005, degenerative 
joint disease of the right ankle with calcaneal spur 
primarily manifests with pain and no more than marked limited 
motion; and without ankylosis.

4.  Partial and intermittent bowel obstructions with 
adhesions is primarily manifested by occasional abdominal 
pain, diarrhea, and constipation; and without radiographic 
evidence of partial bowel obstruction.


CONCLUSIONS OF LAW

1.  From December 6, 2000, to September 26, 2004, the 
criteria for an initial rating in excess of 10 percent for 
degenerative joint disease of the right ankle with calcaneal 
spur, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).  

2.  From September 27, 2004, to February 1, 2005, the 
criteria for a disability rating in excess of 20 percent for 
degenerative joint disease of the right ankle with calcaneal 
spur, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).  

3.  For the period beginning September 2, 2005, the criteria 
for a disability rating in excess of 20 percent for 
degenerative joint disease of the right ankle with calcaneal 
spur, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).  

4.  The criteria for an initial rating in excess of 10 
percent for partial and intermittent bowel obstructions with 
adhesions have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.114, 
Diagnostic Code 7301 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, March 2005, September 2006, and November 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Factual Background

The veteran underwent a VA fee-based examination in September 
2001, where he reported symptoms of pain, stiffness, 
instability, and swelling during acute flare-ups of his 
bilateral ankles.  These flare-ups were noted to occur every 
2 to 3 weeks, whenever his ankle twisted slightly or moved in 
the 'wrong' direction.  They lasted about five days at a 
time.  The veteran also reported that he avoided climbing 
stairs and had difficulty with driving and walking.  The 
report reflects that the veteran worked as a technician 
serviceman and his duties involved carrying 50 lb objects 
several times a day.  Upon physical examination, there were 
no constitutional signs of arthritis.  Range of motion was 0 
to 20 degrees of dorsiflexion (normal being 20 degrees) and 0 
to 45 degrees of plantar flexion (normal being 45 degrees.  
The right ankle motion was not additionally limited by pain, 
weakness, fatigue, lack of coordination or endurance.  

VA outpatient records dated between August 2001 and June 2003 
generally reflect that the veteran continued to have right 
ankle pain and discomfort, and some limited motion.  A May 
2002 record showed right ankle dorsiflexion lacked 10 
degrees, with foot plantar-flexed and inverted and plantar 
flexion to 45 degrees.  A July 2002 VA outpatient record from 
the orthopedic clinic reflected that the veteran was employed 
at a fishery and stood all day on a concrete floor.  His 
right ankle pain was noted to be aggravated by weight-bearing 
and long periods of standing.  However, the notes reflect 
that surgery was not recommended, only conservative 
treatment, as the veteran essentially had a normal activity 
level, with only intermittent use of medication and braces.  
The examiner referred to the findings from the May 2002 
evaluation.  

The veteran underwent private physical therapy in September 
2002.  Initial therapy progress notes indicate the veteran 
reported his pain was worse with walking and weight bearing.  
He indicated he had a recent fall secondary to instability of 
his ankles.  The veteran did not use any assistive devices, 
other than a figure-eight strap for the ankle.  His job 
involved standing on a hard surface all day.  Active range of 
motion studies noted plantar flexion to 43 degrees; 
dorsiflexion from -10 to 2 degrees; inversion 24 degrees; and 
eversion to 15 degrees.  

Additional VA outpatient records of particular note include a 
June 2003 record which shows right ankle plantar flexion to 
40 degrees and dorsiflexion to 15 degrees.  An October 2003 
record reflects the range of plantar flexion decreased to 15 
degrees and dorsiflexion increased to 20 degrees, with 5 
degree inversion and 5 degrees eversion and 4/5 strength.  
The veteran's pain level was reported to be 9.5/10 upon 
ambulation and stair climbing, improved by medication and 
rest.  He reported that he could only stand 45 minutes before 
needing rest and that his ankles occasionally felt weak, and 
would pop, and give way.  A note indicated that the veteran 
had severe disabling ankle instability secondary to multiple 
chronic sprains, and that he was a candidate for fusion.

January 2004 treatment records show right ankle strength was 
5/5 and that the veteran was able to elevate on his toes and 
heels 10 times without assistance, although with pain.  Range 
of motion was limited actively and passively.  Gait was 
independent with noted antalgic pattern.  Balance was intact.  
An April 2004 record reflects the veteran reported continued 
right ankle pain which was not helped by wearing braces, 
physical therapy, or recommended exercises.  The veteran 
reported that he walked three to four miles per day at work 
and also worked part-time in a theater where he was required 
to stand for long periods of time.  Per a June 2004 
consultation record, the right ankle was not shown to be 
unstable at that  time.  Dorsiflexion was to 5 degrees with 
pain, and plantar flexion to 25 degrees without pain.  

VA outpatient treatment records from September 2004 reflect 
continued right ankle pain.  X-rays taken in March 2004 
revealed degenerative arthritis in bilateral ankles.  

In February 2005, the veteran underwent a right arthroscopic 
debridement of anterior osteophytes.  He tolerated the 
procedure well.  

The veteran underwent a VA fee-based examination in June 
2005, to assess the severity of his right ankle disability.  
His February 2005 surgery was noted.  Objectively, the right 
ankle joint appeared abnormal, with a 3.5 cm scar over the 
medial foot, with diffuse swelling and tenderness to touch.  
Both dorsiflexion and plantar flexion were to 10 degrees with 
pain.  Joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance, and incoordination 
following repetitive use.  Walking, standing and driving 
abilities were reduced.

The veteran underwent a VA examination in August 2005, where 
his claims file and medical history was reviewed and his 
February 2005 right ankle surgery was noted.  He indicated 
that since the surgery, right ankle dorsiflexion had improved 
but pain and swelling continued.  The pain was occurred 
daily.  Upon physical examination, the right ankle was 
painful over the anterior lateral area, and the medial 
posterior heel.  The veteran demonstrated right ankle 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
Midfoot motion was within normal limits.  There was 
tenderness inferior to medial malleolus near the post-tibial 
tendon.  The veteran was able to tiptoe and heel walk.  He 
also indicated that he could walk up to a half mile without 
stopping.  However he had given up sports, dancing, and 
fishing.  The nerves and skin were intact, with no rubor.  
There was right ankle swelling and the right ankle was 1.25 
cm larger than the left.  

VA outpatient treatment records dated from August 2005 to 
November 2006 generally show reports of continued right ankle 
pain.

The veteran underwent a VA examination in November 2006 where 
he reported that his right lateral ankle had been "killing 
his" since the 2005 surgery.  He also indicated that he uses 
medication and limits his activities to control the pain.  
Assistive aids are needed for walking, including use of a 
cane, orthotic inserts, and corrective shoes.  These devices 
are used intermittently but frequently.  The veteran reported 
he could stand up to one hour and walk up to one-fourth of a 
mile.  He further reported that both ankles gave way, were 
unstable, painful, and weak.  He denied locking, effusion, 
dislocation, or subluxation.  

Upon physical examination, there were no constitutional signs 
or incapacitating episodes of arthritis.  There was evidence 
of abnormal weight bearing, callus formation, and abnormal 
shoe wear pattern.  Right ankle range of motion was 0 degrees 
of dorsiflexion, active and passive; and 30 degrees of 
plantar flexion, active and passive, with pain at 30 degrees.  
There was no additional limitation of motion upon repeated 
use.  In summary, there was bony joint enlargement, edema, 
tenderness, painful movement and guarding of movement.  The 
right ankle was unstable and there was mild varus of both 
feet when standing.  The right ankle measured 1.5 cm larger 
than the left.  X-rays showed advanced degenerative changes 
of the right malleoli.  The examiner indicated that the 
veteran's right ankle disability impacted his occupational 
activities as it caused increased absenteeism; and other 
problems including decreased concentration, difficulty 
lifting and carrying, and decreased strength.  The veteran 
noted he had missed 4 days form work due to his ankles.  The 
report reflects he had a night time paper route job, in 
addition to his day job.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)




527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006)

527
1
Ankle, limited motion of:

Marked
20

Moderate
  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006)


 

 
38 C.F.R. § 4.71, Plate 2 (2006)


Entitlement to an initial disability rating in excess of 10 
percent
from December 6, 2000 to September 26, 2004.

The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent for the period of December 6, 
2000 to September 26, 2004.  The Board has considered this 
contention, but finds however, that the preponderance of the 
evidence is against the claim.  

Under Diagnostic Code 5010, arthritis, due to trauma 
(substantiated by X-ray findings) is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis) will be rated on 
the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint or joints involved.  
Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of motion of the ankle and 20 percent for 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

After reviewing the evidence, the Board concludes that the 
veteran's right ankle disability for the time period in 
question was productive of no more than a moderate limitation 
of motion.  The evidence shows there was a decreased range of 
motion of the right ankle with pain, tenderness and 
discomfort.  However, the records reflect that right ankle 
motion manifested with dorsiflexion primarily between 10 and 
20 degrees and plantar flexion primarily between 40 and 45 
degrees.  The normal ranges of motion as shown in the Plate 
II diagram are 0 to 20 degrees, dorsiflexion and 0 to 45 
degrees, plantar flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2006).  As such, the Board believes that the overall picture 
presented for the relevant time  period is one of no more 
than moderate limitation of motion.  

The veteran's complaints of pain on use have been considered, 
but there is no persuasive evidence that there was additional 
functional loss due to pain, fatigue, weakness or 
incoordination of such a degree to result in more than 
moderate limitation of motion of the ankle during the time 
period in question.  Thus, a higher rating pursuant to 38 
C.F.R. § 4.40 and 4.45 is not warranted.  In this regard, the 
VA examination of September 2001 specifically noted that the 
right ankle motion was not additionally limited by pain, 
weakness, fatigue, lack of coordination or endurance.  Also, 
the cumulative records for this period reflect that the 
veteran was able to ambulate without the use of assistance 
devices.  It was further indicated in July 2002 records that 
the veteran had an essentially normal activity level.  That 
statement by the physician is buttressed by the veteran's 
work history, as reported by the veteran himself during this 
period.  He was able to work in at least three different jobs 
in which he was able to stand for several hours, carry heavy 
objects, and walk up 3-4 miles a day, although he did have 
some pain in doing so.  

Therefore, the overall disability picture presented by the 
veteran's right ankle condition for this period was that of 
moderate limitation of motion, which is appropriately rated 
as 10 percent disabling under Diagnostic Code 5271.  Thus, a 
20 percent disability rating under Diagnostic Code 5271 must 
be denied for this time period. 

The Board has considered whether any other relevant 
diagnostic codes would yield a higher disability rating; but 
finds none which are applicable based on the evidence 
provided.  The treatment records and VA examination reports 
contain no findings of ankylosis; malunion of os calcis or 
astragus; or astragalectomy of the right ankle during this 
period.  Therefore, none of these diagnostic codes are 
applicable.  See Diagnostic Codes 5270, 5272, 5273, and 5274; 
see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).

Entitlement to an initial disability rating in excess of 20 
percent
from September 27, 2004 to February 1, 2005

In a March 2005 rating decision, the veteran's disability 
evaluation was increased to 20 percent disabling, effective 
September 27, 2004.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the period from 
September 27, 2004 to February 1, 2005, is not warranted.  
The veteran's right ankle disability is assigned a 20 percent 
disabling for this period, under Diagnostic Code 5271 on the 
basis of marked limitation of motion of the ankle.  38 C.F.R. 
§  4.71a, Diagnostic Code 5271 (2006).  This is the maximum 
disability evaluation available under this Diagnostic Code.

The Board has considered whether higher ratings are available 
under other relevant Diagnostic Codes, but notes that none 
are applicable to this case.  There is no evidence of 
ankylosis of the ankle and therefore, a higher disability 
rating under Diagnostic Code 5270 for ankylosis is not 
warranted.  

The Board has also considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, as the veteran already receives the maximum rating 
for limitation of ankle motion, there is no basis for a 
higher rating based on these factors.  See Johnston v. Brown, 
10  Vet. App. 80 (1997).  As a result, the Board finds that 
the veteran is entitled to the currently assigned 20 percent 
evaluation, and no higher, for his service-connected right 
ankle disability, from September 27, 2004 to February 1, 
2005.

Entitlement to an initial disability rating in excess of 20 
percent
from September 2, 2005

In a June 2005 rating decision, a 20 percent rating was 
reassigned beginning September 2, 2005 for marked limitation 
of motion of the right ankle.  

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the period beginning 
February 2, 2005, is not warranted.  The veteran's right 
ankle disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5271 on the basis of marked 
limitation of motion of the ankle.  38 C.F.R. §  4.71a, 
Diagnostic Code 5271 (2006).  This is the maximum disability 
evaluation available under this Diagnostic Code.

The Board has considered whether higher ratings are available 
under other relevant Diagnostic Codes, but notes that none 
are applicable to this case.  There is no evidence of 
ankylosis of the ankle and therefore, a higher disability 
rating under Diagnostic Code 5270 is not warranted.  

The Board has also considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, as the veteran already receives the maximum rating 
for limitation of ankle motion, there is no basis for a 
higher rating based on these factors.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  As a result, the Board finds that 
the veteran is entitled to the currently assigned 20 percent 
evaluation, and no higher, for his service-connected right 
ankle disability for the period beginning February 2, 2005. 

In closing, the Board notes that the evidence also does not 
show factors suggesting an unusual disability picture, such 
as marked interference with his employment, or requires 
frequent periods of hospitalization, for any of the periods 
under review.  Therefore, further development in keeping with 
the actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Peritoneum Adhesion

The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent for partial and intermittent 
bowel obstructions with adhesions.  The Board has considered 
the veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

VA treatment records reflect the veteran's history of chronic 
lower abdominal pain and discomfort, and continued treatment 
for intestinal problems since separating from service.  These 
records also reflect a prior medical history to include a 
herniorrhaphy for adhesions in his peritoneal cavity and 
surgery for partial bowel obstruction.  

At a VA fee-based examination in September 2001, the veteran 
reported a history of constipation and diarrhea but denied 
vomiting, weight loss, and nausea.  The diarrhea was reported 
to occur once every two months and last a total of three 
days, with several episodes a day.  The veteran did not 
report a history of fistula or abdominal pain.  He did have 
occasional sharp pains in stomach, especially after eating 
greasy foods.  The examiner noted a questionable intermittent 
history of partial small bowel obstruction in 1985 per 
medical records and a diagnosis of early partial obstruction.  
Upon physical examination tenderness was noted over left 
lower and upper right quadrant.  Bowel sounds were positive 
and there were no hepatosplenomegaly or ascites.  Laboratory 
were reported to be normal.  His diagnosis was status post 
surgery secondary to perforation of the intestine and status 
post incisional herniorrhaphy with residual scar; partial and 
intermittent bowel obstruction.  

The veteran underwent an additional VA examination in 
September 2005.  He described fecal urgency after meals, 
approximately two days per week.  On good days he would have 
only one bowel movement, on bad days up to 8 bowel movements.  
An upper-GI test with small bowel follow-through showed 
normal transit of contrast material through the small 
intestine, with transit time being 30 minutes.  There was no 
evidence of bowel obstruction.  The veteran's abdomen was 
noted to be soft and non-tender with have normal bowel 
sounds.  The examiner concluded the veteran appeared to have 
accelerated gastro-colic reflex manifested by chronic 
diarrhea, but no radiographic evidence of partial bowel 
obstruction.

Additional VA outpatient treatment records dated from 
September 2001 to the present reflect largely infrequent 
episodes of constipation, diarrhea, nausea, and heartburn.  

Analysis

730
1
Peritoneum, adhesions of:
Ratin
g

Severe; definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage
50

Moderately severe; partial obstruction manifested 
by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain
30

Moderate; pulling pain on attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal 
distension
10

Mild
0
Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.
38 C.F.R. § § 4.114, Diagnostic Code 7301 (2006)

Based on a review of the cumulative evidence, the Board finds 
that the initial assignment of a 10 percent evaluation for 
partial and intermittent bowel obstructions with adhesions 
was proper.  A 10 percent rating is assigned for moderate 
adhesions, with pulling pain on attempting work or pulling 
pain which is aggravated by movements of the body, or with 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
In order to warrant the next highest disability rating, which 
is 30 percent, there must be evidence of moderately severe 
peritoneum adhesions; and partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.

The cumulative evidence shows that the veteran experiences 
occasional constipation and diarrhea.  However, the evidence 
does not show the veteran has had partial obstruction of his 
bowels manifested by delayed motility or shown by x-ray since 
the grant of service connection in December 2000.  Also, the 
Board notes no findings or diagnoses on the examinations in 
September 2001 and September 2005, nor anywhere else in the 
medical record, which have described symptoms that could be 
properly characterized as "moderately severe" under 
Diagnostic Code 7301.  

As noted, the record reflects largely infrequent episodes of 
constipation, diarrhea, nausea, and heartburn- although the 
examiner noted that the veteran has chronic diarrhea.  Such 
symptomatology more closely approximates the criteria for a 
10 percent rating under Diagnostic Code 7301 than those for a 
30 percent rating.  Accordingly, a disability rating in 
excess of 10 percent for  abdominal adhesions is not 
warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER 

A disability rating in excess of 10 percent for degenerative 
joint disease of the right ankle with calcaneal spur, from 
December 6, 2000, to September 26, 2004, is denied.

A disability rating in excess of 20 percent for degenerative 
joint disease of the right ankle with calcaneal spur, from 
September 27, 2004, to February 1, 2005, is denied.

A disability rating in excess of 20 percent for the period 
after September 1, 2005, is denied. 

A disability rating in excess of 10 percent for partial and 
intermittent bowel obstructions with adhesions is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


